773 N.W.2d 15 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kenneth Richard GOURLAY, Defendant-Appellant.
COA No. 281376. Docket No. 138538.
Supreme Court of Michigan.
October 7, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the February 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.